Citation Nr: 0613892	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-18 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for purposes of establishing entitlement to 
burial benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel

INTRODUCTION

The veteran had active duty service from May 1948 to January 
1951.  He died in June 2002.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

An RO decision in September 2004 granted the appellant's 
claim for dependency and indemnity compensation (DIC) 
benefits on the basis that the veteran had been rated 100 
percent for 10 years or more immediately preceding his death.  
Since service connection for the cause of the veteran's death 
was not established, entitlement to a service-connected 
burial allowance was denied. 


FINDINGS OF FACT

1.  The veteran died in June 2002; the causes of death listed 
on his death certificate were triple organ failure (cardiac-
pulmonary-renal), cardiac arrhythmia and chronic obstructive 
pulmonary disease (COPD).

2.  The veteran's fatal heart and lung diseases were not 
present during service or for many years thereafter, renal 
failure is only apparent at the time of death, and there is 
no competent evidence of a link between his heart and lung 
diseases and service. 

3.  At the time of death, service connection had been 
established for a left below-the-knee amputation, with 
excision of neuroma, evaluated as 40 percent disabling; 
fusion of the right wrist, evaluated as 30 percent disabling; 
residuals of a Colles fracture of left radius, evaluated as 
noncompensable; and a history of a simple fracture of the  
right femur, evaluated as noncompensable.
4.  The veteran's fatal cardiovascular and lung diseases, and 
his renal failure, were not caused or aggravated by his left 
below-the-knee amputation, fusion of the right wrist, or 
residuals of fractures of the left radius or right femur; nor 
did any of his  service-connected disorders materially or 
substantially contribute to the veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death, for purposes of establishing 
entitlement to burial benefits, have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the appellant in August 
2002 and the initial denial of the appellant's claim was in 
September 2002.  Thus, VCAA notice was timely.

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2002 letter, VA informed the appellant 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The Board also 
notes that the letter implicitly notified the appellant that 
she should submit any pertinent evidence in her possession.  
In this regard, she was repeatedly advised to identify any 
source of evidence and that VA would assist her in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communications was that the appellant 
must also furnish any pertinent evidence she herself may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issue decided here, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for entitlement to 
service connection for the cause of the veteran's death, but 
she was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the appellant on this element, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, the 
Board notes that the appellant and her representative have 
alleged no prejudice as a result of this error.  
Additionally, as the instant Board decision finds that the 
preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death, any question as to the proper effective date 
of an award of service connection has been rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate her claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records and VA medical records, including a 
VA medical opinion addressing the etiological questions at 
hand.  As there is a competent medical opinion of record 
addressing the salient issues on appeal, there is no duty to 
provide another medical opinion.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as cardiovascular and renal 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  Additionally, service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the purposes of burial benefits, if a veteran dies as a 
result of a service- connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses including the cost of transportation of the body to 
the place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 
3.1600(a), 3.1601-3.1610.

The appellant is entitled to receive burial benefits on a 
service-connected basis if the evidence establishes that a 
disability incurred or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. § 3.312; see 
also Combee v. Brown, 34 F.3rd 1039, (Fed. Cir. 1994).  

In the present case, the causes of the veteran's death were 
reported on the death certificate as triple organ failure, 
cardiac arrhythmia, and chronic obstructive pulmonary disease 
(COPD).  The veteran's death certificate does not show that 
an autopsy was performed, and the appellant has not contended 
otherwise.  At the time of the veteran's death, service 
connection had been established for a left above-the-knee 
amputation, with excision of neuroma, evaluated as 40 percent 
disabling; fusion of the right wrist, evaluated as 30 percent 
disabling; residuals of a Colles fracture of left radius, 
evaluated as noncompensable; and a status-post simple 
fracture of the right femur, evaluated as noncompensable.

The Board initially notes that the appellant and her 
representative do not contend, nor does the record 
demonstrate, that the veteran's causes of death began during 
or are linked to the veteran's period of active service.  The 
record shows no evidence of cardiovascular or respiratory 
disease during service or for many years thereafter- the 
veteran's post-service medical records show no evidence of 
respiratory disease until approximately 1998 and no evidence 
of cardiovascular disease until 2002-and there is no 
competent evidence that suggests a link between his fatal 
lung or heart diseases and service.  The only indication of 
renal failure is at the time of the veteran's death; there is 
no medical evidence linking a kidney disease to service.  As 
to the absence of any pertinent abnormal findings for so many 
years post-service, the Court of Appeals for Veterans' Claims 
has held that such negative evidence can be determinative.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].

The thrust of the appellant's claim is that her husband's 
service-connected disabilities contributed to his death.  
Specifically, she and her representative assert that the 
veteran's service-connected left below-the-knee amputation 
increased his risk of heart disease.  The appellant has 
submitted medical articles in support of her assertion, which 
relate to amputations and their complications.  

Upon review of the submitted excerpts from the diagnostic 
literature, the Board notes that it is not sufficient to 
demonstrate the requisite medical nexus for a claim for 
service connection.  A medical article as evidence must 
demonstrate a connection between the present condition (or in 
this case the veteran's death) and the service-connected 
disorder.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  That literature, standing alone, does not discuss 
generic relationships with a degree of certainty which, under 
the facts of this case, serves to establish a link between 
any of the veteran's service-connected disorders and his 
death.  See Sacks v. West, 11 Vet. App. 314 (1998). 

The only competent opinion that addresses the question of 
whether a service-connected disability contributed to the 
veteran's death weighs against the claim.  Specifically, an 
April 2004 VA medical report shows that a physician reviewed 
the veteran's C-file and electronic VA medical records.  The 
clinician concluded that no connection could be found to link 
the veteran's service-connected leg amputation with his 
increasing morbidity over the five years preceding his death 
and his ultimate death.  The physician further opined that it 
was not likely that heart disease originated in the early 
years following the 1949 injury to his leg because there was 
no evidence in the veteran's medical records of treatment for 
any heart disease until many years later.  There are no 
contrary medical opinions of record.  There is indication 
that the triple organ failure noted on the death certificate 
included renal failure at the time of death but there is no 
suggestion in this opinion or anywhere else in the record 
that the veteran had underlying kidney disease, nor is there 
any suggestion that he had any type of renal problem linked 
to service.  
The Board is cognizant of 38 C.F.R. § 3.310(b), which states 
that cardiovascular disease developing in a veteran who has a 
service-connected amputation of a lower extremity at or above 
the knee shall be held to be the proximate result of the 
service-connected amputation.  In this case, however, the 
amputation was above the knee, so the presumption is 
inapplicable. 

As to the appellant's assertions regarding the cause of her 
husband's death, where the determinative issue in a case 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's causes of death were 
linked to service or to a service-connected disability, to 
include the below the knee amputation.  It follows that the 
criteria for entitlement to burial benefits based on service-
connected death have not been met. 38 U.S.C.A. § 2307 (West 
2002); 38 C.F.R. §§ 3.312, 3.1600 (2005).  As the 
preponderance of the evidence is against the appellant's 
claim, the benefit of the doubt doctrine is not for 
application and the appeal must be denied.  38 U.S.C.A. § 
5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).








ORDER

Entitlement to burial benefits based on service-connected 
death is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


